internal_revenue_service number release date index number ---------------------- -------------------------- --------------------------------------------- -------------------- ------------------------------- -------------------------- department of the treasury washington dc person to contact ------------------------------- --------- ------------ --------- telephone number --------------------- refer reply to cc psi - plr-171522-03 date date -------------------------------------------------------------- --------------------------------- -------------------------------- -------------------- legend x --------------------------------------------------- y trust state portfolio portfolio portfolio portfolio portfolio portfolio portfolio portfolio ----------------- -------------------------- ---------------------------- --------------------------------- ---------------------------------- -------------------------------------------- --------------------------------------------- -------------------------------------------------- ------------------------- ------------------------------------ -------------------------------------- -------------------------------------- -------------------------------------- --------------------------------------- ---------------------------------------- this responds to a letter dated date together with subsequent plr-171522-03 portfolio portfolio portfolio portfolio account account account dear ------------ correspondence submitted on behalf of x by x’s authorized representative requesting entity classification rulings under sec_7701 and sec_7704 of the internal_revenue_code variable life and annuity_contracts in all states and the district of columbia x is wholly owned by y but x is not a part of y’s consolidated_group trust is a managed open-end investment_company organized as a series state business_trust the beneficial interests in trust’s property consist of transferable units of interest units in a series of portfolios including portfolio sec_1 - the portfolios each with separate investments the portfolios support x’s variable_contracts units may only be purchased by segregated_asset accounts of domestic insurance_companies x ha sec_3 segregated_asset accounts the accounts premiums received for x’s variable_contracts are allocated to one of the three segregated_asset accounts account has been established for premiums received for x’s variable_contracts that are annuity_contracts issued outside the qualified_retirement_plan market account has been established for premiums received for x’s variable_contracts that are life_insurance contracts account has been established for premiums received for x’s variable_contracts that are annuity_contracts issued within the qualified_retirement_plan market each of the accounts has subaccounts that invest solely in a single portfolio of trust collectively the accounts own all of the units in the portfolios and have the right to purchase additional units or have units redeemed at any time invested the benefits x pays to the contract holder is determined by reference to the investment return associated with and the market_value of the relevant portfolio supporting the variable_contract however the benefits under the variable_contracts can vary significantly from the value of the units in the portfolios especially where a the information submitted states that x is a life_insurance_company that issues the contract holder may specify in which subaccount the premium is to be plr-171522-03 contract holder dies before his or her life expectancy the contract holder is typically entitled to a minimum payment regardless of portfolio performance typically a variable_contract cannot be redeemed within a specified period without a penalty nor sold at face value furthermore the units in a portfolio are owned by the insurance_company issuing the variable_contract for federal_income_tax purposes the contract holder only has claims against the insurance_company issuing the variable_contract and not against the income gains losses or distributions of the portfolios meaning of sec_851 x proposes to have each portfolio elect to treat itself as an entity disregarded as an entity separate from its owner x will then sell units to segregated_asset accounts of other domestic life_insurance_companies including but not limited to the segregated_asset accounts of other y subsidiaries x requests a ruling that the portfolios will be classified as partnerships and not publicly_traded_partnerships after units are sold and the portfolios have more than one owner each portfolio is currently a regulated_investment_company ric within the x makes the following representations trust is a business_trust that has never held itself out to be a state law corporation each portfolio is currently a separate ric as defined in sec_851 each of the portfolios will have at least two members and will not elect pursuant to sec_301_7701-3 to be treated other than as a partnership for federal tax purposes units will not be held by more than domestic life_insurance_companies units will only be issued to segregated_asset accounts of domestic life_insurance_companies x and the other insurance_companies that purchase units will be treated as the owners of the units in the portfolios for federal_income_tax purposes and accordingly all the distributive shares of income gain losses etc of the portfolios and any gains or losses upon redemption of units in the portfolios will be includible in their gross incomes and all distributions made by the portfolios are and will be made solely to and accounted for solely by such unit holders the assets of x’s and other unit holders’ segregated_asset accounts will be diversified within the meaning of sec_817 allocations of taxable_income gain loss deductions and credits of the portfolios will be made in accordance with sec_704 and c and plr-171522-03 except as required by sec_704 each unit holders’ allocable share of each portfolio’s income or loss will be composed of a proportionate share of each item of the portfolio’s income or loss the segregated_asset accounts of the other insurance_companies will acquire their units in the portfolios solely in exchange for cash the units are not and will not be traded on an established_securities_market the units are not and will not be regularly quoted by any person such as a broker or dealer making a market in the units no person regularly makes available and will not make available to the public including customers or subscribers bid or offer quotes with respect to the units or stands ready or will stand ready to effect buy or sell transactions at the quoted prices for itself or on behalf of others no unit holder has or will have a readily available regular and ongoing opportunity to sell or exchange the units through a public means of obtaining or providing information of offers to buy sell or exchange units there is no plan or intention for the redemption of units by a portfolio to be combined with the issuance of units in the portfolio to a new partner sec_301_7701-2 provides that for purposes of sec_301_7701-2 and sec_301_7701-4 provides that an investment_trust will not be classified trust ruling as a_trust if there is a power under the trust agreement to vary the investment of the certificate holders see 122_f2d_545 2d cir cert_denied 314_us_701 a business_entity is any entity recognized for federal tax purposes that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code a business_entity with two or more members is classified for federal tax purposes as either a corporation or a partnership investments of the portfolios and thus the unit holders therefore the portfolios are properly classified as business entities and not trusts in this case there is a power under the declaration of trust to vary the x represents that each portfolio will have at least members and will not make sec_301_7701-3 provides that unless it elects otherwise a domestic sec_7704 provides that except as provided in sec_7704 a publicly traded plr-171522-03 partnership ruling sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes eligible_entity is classified as a partnership if it has two or more members an election pursuant to sec_301_7701-3 to be treated as something other than a partnership provided each portfolio ha sec_2 or more members and does not make an entity classification election each portfolio will be properly classified as a partnership for federal tax purposes publicly_traded_partnership ruling partnership will be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in such partnership are traded on an established_securities_market and interests in such partnership are readily_tradable on a secondary market or the substantial equivalent thereof an interest in a partnership includes a any interest in the capital or profits of the partnership including the right to partnership_distributions and b any financial_instrument or contract the value of which is determined in whole or in part by reference to the partnership including the amount of partnership_distributions the value of partnership assets or the results of partnership operations a transfer of an interest in a partnership means a transfer in any form including a redemption by the partnership or the entering into of a financial_instrument or contract described in sec_1_7704-1 interests in a partnership that are not traded on an established_securities_market within the meaning of sec_7704 and sec_1_7704-1 are readily_tradable on a secondary market or the substantial equivalent thereof if taking into account all of the facts and circumstances the partners are readily able to buy sell or exchange their partnership interests in a manner that is comparable economically to trading on an established_securities_market sec_1_7704-1 provides that for purposes of sec_7704 and sec_1_7704-1 sec_1_7704-1 provides that for purposes of sec_7704 and sec_1_7704-1 sec_1_7704-1 provides that for purposes of sec_7704 and sec_1_7704-1 sec_1_7704-1 provides that for purposes of sec_7704 and sec_1_7704-1 sec_1_7704-1 provides that for purposes of sec_1_7704-1 interests in plr-171522-03 a partnership are readily_tradable on a secondary market or the substantial equivalent thereof if-- i interests in the partnership are regularly quoted by any person such as a broker or dealer making a market in the interests ii any person regularly makes available to the public including customers or subscribers bid or offer quotes with respect to interests in the partnership and stands ready to effect buy or sell transactions at the quoted prices for itself or on behalf of others iii the holder of an interest in the partnership has a readily available regular and ongoing opportunity to sell or exchange the interest through a public means of obtaining or providing information of offers to buy sell or exchange interests in the partnership or iv prospective buyers and sellers otherwise have the opportunity to buy sell or exchange interests in the partnership in a time frame and with the regularity and continuity that is comparable to that described in the other provisions of sec_1_7704-1 interests in a partnership are not traded on an established_securities_market within the meaning of sec_1_7704-1 and are not readily_tradable on a secondary market or the substantial equivalent thereof within the meaning of sec_1_7704-1 even if interests in the partnership are traded or readily_tradable in a manner described in sec_1_7704-1 or c unless-- the partnership participates in the establishment of the market or the inclusion of its interests thereon or the partnership recognizes any transfers made on the market by-- i redeeming the transferor partner in the case of a redemption or repurchase by the partnership or ii admitting the transferee as a partner or otherwise recognizing any rights of the transferee such as a right of the transferee to receive partnership_distributions directly or indirectly or to acquire an interest in the capital or profits of the partnership companies are interests in the capital or profits of the portfolios therefore the units are partnership interests for purposes of sec_7704 see sec_1_7704-1 the sale of units to the segregated_asset accounts of other insurance_companies does not fall within the definition of trading on an established_securities_market as defined in sec_7704 and sec_1_7704-1 additionally units may only be sold to the segregated_asset accounts of other insurance_companies and i are not regularly quoted by any person such as a broker or dealer making a market in the interests ii no person regularly makes available to the public including customers or subscribers bid or offer quotes with respect to the units and stands ready to effect buy or sell transactions at the quoted prices for itself or on behalf of others iii the unit holder does not have a readily available regular and ongoing opportunity to sell or exchange the interest through a public means of obtaining or providing information of offers to buy sell or exchange interests in the partnership or iv prospective buyers and sellers do not otherwise have the opportunity to buy sell or exchange units in a time frame and with the regularity and continuity that is comparable to that described in the other provisions of sec_1_7704-1 the units sold by x to the segregated_asset accounts of other insurance except as specifically set forth above no opinion is expressed or implied based solely on the information submitted and the representations made we plr-171522-03 conclude that after the transfer of units to the segregated_asset accounts of other insurance_companies and the portfolios become partnerships the portfolios will not be publicly_traded_partnerships concerning the federal tax consequences of the facts described above under any other provision of the code of the internal_revenue_code provides that it may not be used or cited as precedent being sent to x’s authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 pursuant to the power_of_attorney on file with this office a copy of this letter is sincerely yours j thomas hines chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
